Case 7:17-cr-00225-NSR Document 90 Filed 04/12/19 Page 1 of 2

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-A

~ Docket i incase #_, | L EV/CR 22S (wise)

FROM: 78867054 As: Letter

TO:

SUBJECT: Request for materials in Government OSsession aye m Date: 4 fh 12 ee 7
DATE: 04/09/2019 03:02:11 PM a a

Nelson S. Roman

United States District Court Judge
300 Quarropas Street

White Plains, NY 10601

       
 
 

NELSON 5. ROMAN

US. mist BUS OT 1UDGE

SOM ee

In Re: United States v. Okparaeke
Dear Judge,

| write this letter to respectfully request that the Government turn over to the defense materials in their possession:
1. Deleted text messages from Okparaeke's Samsung Galaxy $5 phone that was seized in February 2017

2. Any and all DEA reports that pertain to U-47700
3. A postal service list of all the packages delivered to Okparaeke's UPS mailbox in Middletown New York

Thanks,
Emeka Okparaeke
Yat Ff OEM Ow wish LDA. Wide 4 ~

V u | J f)
Neur “Jon
Lao y

 

 

 

 
 

Case 7:17-cr-00225-NSR Pocument 90 Filed 04/12/19 Page 2 of 2

 

                
     

“-geasppe anoge ou) O} 0

gseg|d ‘sassqippe soyjoue ° 1 Burpremio) JO}
QQUEpUCdSaIOD SES
YOEUJOJU! JOYPNY 10) [eee 32 0}
ysim Aew nod ‘uooipsun! sey AQuoe; TY) YOY
gag wajqoid @ 10 uonSeNb @ Sesies JO} aut jl
“payoedsut Jou pauado used Joyyeu SCY JOU9] aul
oA 0} Buipsenuoj JO$ goinpaooid pew
yBnoiyy possacoid sem Jo}}9} pasojoua ay)

ZeZiL AN NAINOOdY Lo Hive Us
MOLNSO NOLLNALSG NYLMOdOULSAN

 

Chik wie ine kee OL (* fale “5G
Mebrege ht. n DE Lalaer Guin |

(: Bex 3200 2

Pon than WA 4
Crret t }" NY) 23z.
‘

Jind ki On AA

US Destret Cord Ted

Don Quarrafas S theed
[ul [hota Pl / Ny i 660 | nae

 

 
 
